DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of Applicant’s reply filed 10/25/2021 which has amendments to the claims and Applicant's arguments related to the previous rejection. The above have been entered and considered.

Response to Arguments
Applicant argues the amendment to the specification cures the deficiency leading to the objection of the specification. The examiner agrees and the objection is withdrawn.
Applicant argues the amendment to the claims cures the deficiency leading to the objection of claim 3. The examiner disagrees and believes claim 3 should read “the current power loss of the tire for each of the plurality of time intervals. The objection is maintained.
Applicant argues the amendments cure the deficiencies leading to the rejection of claims 5 - 6 under 35 USC § 112(a). The examiner disagrees and believes the specification does not clearly convey the calculation of fuel consumption and/or energy consumption based on current 
Applicant argues the amendments cure the issues related to the rejection of certain claims under 35 USC § 112(b). The examiner believes claim 5 remains unclear because of the above written description issue and maintains the rejection under 112(b). The examiner believes claims 8-11 have been amended to overcome the 112(b) rejections. The rejections of claims 8 - 11 under 112(b) are withdrawn.
Finally, Applicant argues that new issue related to the adjustability of the tire and roller to change the slip angle or camber angle overcomes the 07/23/2021 non-final rejection. Regarding this assertion, please see the final rejection below.

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  The recitation “the roller is adjustable to change at least one of slip angle and a chamber angle” should read “the rolling device is adjustable to change at least one of slip angle and a camber angle”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 5 - 6 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

Claim 5 recites “calculate a fuel consumption of a vehicle and/or the energy consumption of an electric car based on the current power loss of the tire and an efficiency of its motor, gearing and/or powertrain”, however, this subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. The first sentence of the first complete paragraph of page 7 of the specification describes the subject matter in terms similar to those of the claim. There is no other description of the calculation in the specification. The specification fails to recite the specifics of how fuel or energy consumption of a vehicle is calculated based on efficiency of motor gearing or powertrain information including, for example, by reciting a clear mathematical formula or algorithm.

Claim 6 recites “calculate a portion of fuel consumption or a portion of energy consumption that is based on the tire”, however, this subject matter is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. The first full paragraph on page 7 of the specification describes a calculation of a portion or percentage of fuel or energy consumption of the vehicle based on the tire power or energy loss including a number of dependencies. However, the specification fails to recite the specifics of how fuel or energy consumption based on the tire is calculated including, for example, by reciting a clear mathematical formula or algorithm.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 - 6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 5, the limitation “operable to calculate a fuel consumption of a vehicle and/or the energy consumption of an electric car based on an efficiency of its motor, gearing and/or powertrain” is unclear how the fuel consumption is determined using efficiency of its motor, gearing or powertrain including the formula used to make the calculation. The examiner believes the metes and bounds of the claim are not clearly set forth.

Regarding claim 6, the limitation “operable to calculate a portion of fuel consumption or a portion of energy consumption that is based on tire” is unclear how the fuel consumption is determined using efficiency of its motor, gearing or powertrain including the formula used to make the calculation. The examiner believes the metes and bounds of the claim are not clearly set forth.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 20110138899; “Inoue”), in view of Jenniges (US 20090301183; “Jenniges”), further in view of Giadoumis (Driving and Engine Cycles, 2017, p201; "Giadoumis").
  
Regarding claim 1, Inoue discloses, in figures 1-2, a tire testing machine (not enumerated, see figure 1), comprising: a rolling device (4) (2, 3, 4), a tire mounting device (3) (13, 14), and a driving assembly (2) (8, 9, 10, 18, 19, 20), the driving assembly (2) (8, 9, 10, 18, 19, 20) being operated to rotate the rolling device (4) (2, 3, 4) and/or the tire mounting device (3) (13, 14) according to a configurable driving cycle (¶ 0032-0035) having a time dependent velocity profile (¶ 0032, Inoue’s speed is specified by the schedule of vehicle speed determined in advance), whereby the rolling device (4) (2, 3, 4) has a drum (5) (2) with an outer peripheral surface (7) (not enumerated, see figure 1), the tire (14) (50) being rotatably mountable on the tire mounting device (3) (13, 14), the tire mounting device (3) (13, 14) being arranged relative to the rolling device (2, 3, 4) such that the tire (14) (50) engages with the outer peripheral surface (7) (not enumerated, see figure 1) of the drum (5) (2), with a first torque measuring assembly (12) (5), a second torque measuring assembly (18) (15), and an angular velocity measuring assembly (12) (6, 16), whereby the first torque measuring assembly (12) (5) being operable to measure a drum drive torque (see Inoue’s claim 1) of the drum (5) (2) and the second torque measuring T) (¶ 0026, examiner notes Inoue’s tire tachometer detects the angular rotational speed of the tire) and the angular velocity of the drum (ωD) (¶ 0024, examiner notes Inoue’s roller tachometer detects the angular rotational speed of the roller), with a calculation unit (20) (not enumerated, see figure 2), whereby the calculation unit (20) (not enumerated, see figure 2) being operable to calculate a current power loss (¶ 0035) of the tire (14) (50) based on the drum drive torque, the tire drive torque, the angular velocity of the tire (ωT) and the angular velocity of the drum (ωD) (¶ 0012, claim 2).
Examiner notes the limitations “configurable driving cycle" and being operable to calculate” are functional language type limitations. Applicant is reminded that functionality must be distinguished from the prior art structure's inherent functionality. See MPEP 2114.
Inoue fails to disclose the tire and/or the roller is adjustable to change a slip angle and/or a camber angle of the tire.
Jenniges teaches, in figure 1, at least one of the tire (40, 42) and the rolling device (22) is adjustable to change at least one of a slip angle and a chamber angle (¶ 0029, Jenniges’ roadway assembly pivots to provide slip and camber angle rotation) of the tire (40, 42) relative to the outer peripheral surface of the belt (24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jenniges scheme of varying slip and camber angles of a tire into Inoue’s tire testing device to provide a means for determining rolling loss for complex forces not easily approximated. Doing so would increase the functionality of the system.

Giadoumis teaches, in figure 4.4, a time dependent velocity profile is divided into a plurality of equal time intervals (examiner notes Giadoumis’ Urban, Rural and Motorway modes of the FIGE driving cycle each take 600s to complete).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Giadoumis’s scheme of running the European FIGE driving cycle into Inoue and Jenniges tire testing device. Doing so would increase credibility of tire testing by utilizing an accepted driving cycle standard to define the speed profile.

Regarding claim 2, Inoue, Jenniges and Giadoumis disclose, in Inoue’s figures 1-2, the calculation unit (Inoue (20)) (not enumerated, see figure 2) is operable to calculate, based on the drum drive torque and the angular velocity of the drum (ωD) (Inoue, ¶ 0044, “product of the torque of the roller 2, Tttldy, and the angular speed of the roller 2”), a current rolling power (Inoue, ¶ 0044, “power of roller”), whereby the calculation unit (Inoue (20)) (Inoue, not enumerated, see figure 2) is operable to calculate based on the tire drive torque and the angular velocity of the tire (ωT) (Inoue, ¶ 0044, “product of the torque of the tire 50, Tttltr, and the angular speed of the tire 50”) a current tire power (Inoue, ¶ 0044, “power of the tire”), whereby the calculation unit (Inoue (20)) (Inoue, not enumerated, see figure 2) is operable to calculate a current power loss (Inoue, ¶ 0046, “loss of power of tire”) of the tire (14) (Inoue (50)) based on the rolling power and the tire power (¶ 0046, Inoue’s power loss of the tire is the difference of the power of the tire and the power of the roller).



Regarding claim 4, Inoue, Jenniges and Giadoumis disclose, in Inoue’s figures 1-2, the calculation unit (20) is operable to calculate an energy loss (Inoue, ¶ 0048, “loss of work in tire 50”) of the tire (14) based on the current power loss of the tire, the measurement time (T) and/or the plurality of time intervals (¶ 0032, Inoue’s speed is specified by the schedule of vehicle speed determined in advance at each point, the examiner construes Inoue’s present point in a schedule as one of a plurality of points) (DTi) (¶ 0047, examiner notes Inoue takes the work of the roller and work of the tire as the integral values of the roller and tire respectively).

Regarding claim 6, Inoue, Jenniges and Giadoumis disclose, in Inoue’s figures 1-2, the calculation unit (20) is operable to calculate a portion of fuel consumption or a portion of energy 

Regarding claim 7, Inoue, Jenniges and Giadoumis disclose, in Inoue’s figure 1, the outer peripheral surface (7) (Inoue, not enumerated, see figure 1) of the drum (5) (Inoue (2)) provides a changeable (¶ 0029, Jenniges’ roadway assembly pivots to provide slip and camber angle rotation) simulation road surface (¶ 0010 & 0050, Inoue applies a load that simulates the running on a road).

Regarding claim 8, Inoue, Jenniges and Giadoumis disclose, in Inoue’s figure 3, the tire (Inoue (50)) is pressed on the drum (5) (Inoue (2)) with a vertical tire force (FT) (not enumerated, figure 3 depicts Inoue’s tire pushing vertically on the roller perpendicular to the contact surface), the vertical tire force (Inoue, ¶ 0038, Lm) being defined as a force by which the tire (Inoue (50)) is pressed against the drum (Inoue (2)) in a direction that is perpendicular to the outer peripheral surface of the drum at a point of contact between the tire (Inoue (50)) and the drum (Inoue (2)) (see Inoue’s fig. 3, Inoue depicts the load applied by the tire perpendicular to the surface of the drum at the tire-drum contact point), and the vertical tire force (FT) (see prior comment) is changed so as to be different for each of the plurality of equal time intervals (¶ 0028, examiner notes Inoue is capable of pressing the tire on the surface of the roller with a desired force therefore Inoue’s force may vary).
Examiner notes the limitation “the vertical tire force (FT) is changed so as to be different for each of the plurality of equal time intervals” is a functional language type limitation.


Regarding claim 9, Inoue, Jenniges and Giadoumis, as combined in claim 8, fail to explicitly disclose a configuration of two tests runs with different pressing loads.
Jenniges further teaches the driving cycle comprises a first test run (28) is run over a first one of the plurality of time intervals with a skim load as the vertical tire force (FT) (¶ 0037, examiner notes Jenniges measures performs measurements at a loaded and unloaded state, the examiner asserts Jenniges unloaded state is a skim state) and a second test run (29) is run over a second one of the plurality of time intervals with a second vertical tire force (FT) larger than the vertical tire force of the first test run (¶ 0037, examiner notes Jenniges measures performs measurements at a loaded and unloaded state, the examiner asserts Jenniges loaded state pressing force is greater than Jenniges unloaded state pressing force), whereby for the first test run a current skim rolling power is calculated and for the second test run a current load rolling power is calculated, whereby the current rolling power is calculated based on the current skim rolling power and on the current load rolling power (¶ 0037, Jenniges method uses loaded and unloaded states as a basis for determining rolling loss) and the vertical tire force is changed in a stepwise manner such that the vertical tire force is different for each of the plurality of equal time intervals (¶ 0037, Jenniges performs an unloaded test in a first time interval and a loaded test in a subsequent time interval).
Examiner notes the configurable “drive cycle” recites functional language type limitations. Applicant is reminded that functionality must be distinguished from the prior art structure's inherent functionality. See MPEP 2114.


Regarding claim 10, Inoue, Jenniges and Giadoumis discloses at least one of the angular velocity of the drum (ωD), the angular velocity of the tire (ωT) (¶ 0032, Inoue’s schedule points to Inoue’s changing angular speed of a tire and roller capability), the drum drive torque (ABSTRACT, Inoue’s roller shaft torque meter for detecting the torque applied to the roller shaft is evidence of Inoue’s changing torque capability), the tire drive torque (ABSTRACT, Inoue’s tire shaft torque meter for detecting the torque applied to the tire shaft is evidence of Inoue’s changing torque capability), a braking torque (¶ 0003, Inoue evidences JP application 2008-24158 as proof Inoue’s system is capable of applying braking torque through tire/roller interaction, the examiner asserts varying the tire and roller drive will change braking torque), a vertical force (¶ 0028, examiner notes Inoue is capable of pressing the tire on the surface of the roller with a desired force therefore Inoue’s force may vary), a tangential force (¶ 0040 & 0041, examiner notes Inoue’s tangent forces of the roller and tire may vary as the tire and roller drive are capable of varying), a lateral force, a tire pressure, a tire temperature, an air temperature and a drum temperature.
Examiner notes the limitation "physical measures are changing according to a drive cycle" is a functional language type limitation. Applicant is reminded that functionality must be distinguished from the prior art structure's inherent functionality. See MPEP 2114.

However, the examiner takes official notice that tire pressure, tire temperature and drum temperature would change during a drive cycle as mechanical energy is converted to heat due to rolling resistance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expect measures related to energy lost as heat. Doing so provides additional measures that could be used to check the accuracy of calculated power loss.
Additionally, Jenniges teaches a changing lateral force (¶ 0029, Jenniges is capable of changing the slip angle and varying lateral force). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jenniges scheme of varying a lateral force of a tire into Inoue, Jenniges and Giadoumis’s tire testing device to provide a means for determining rolling loss for complex forces not easily approximated. Doing so would increase the functionality of the system.

Regarding claim 11, Inoue, Jenniges and Giadoumis disclose, the drive cycle (Inoue, ¶ 0032-0035) is at least one of: generated, based on at least one of a real measured drive cycle and a defined drive cycle (¶ 0032, Inoue’s “schedule of vehicle speed” is predetermined).

Regarding claim 12, Inoue, Jenniges and Giadoumis disclose the tire testing machine (1) (not enumerated, see Inoue’s figure 1) is a rolling resistance testing machine (¶ 0035, Inoue calculates rolling friction resistance of a tire).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 20110138899; “Inoue”), Jenniges (US 20090301183; “Jenniges”), and Giadoumis (Driving and Engine Cycles, 2017, p201; "Giadoumis"), further in view of Braghiroli (EP 2793013).

Regarding claim 16, Inoue, Giadoumis and Jenniges fail to explicitly disclose a pressure measuring device.
Braghiroli teaches, in figure 1, the tire mounting device (not enumerated, see figure 1) comprises a pressure measuring device to measure and control air pressure (see Braghiroli’s claim 15, “means for determining… a tyre inflation pressure”) in the tire (14) during the driving cycle (¶ 0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jenniges scheme measuring and controlling tire pressure into Inoue, Jenniges and Giadoumis’s tire testing device to provide a means to account for tire deformation. Doing so would increase the accuracy a rolling resistance determination.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 20110138899; “Inoue”), in view of Giadoumis (Driving and Engine Cycles, 2017, p201; "Giadoumis").

Regarding claim 13, Inoue discloses, in figures 1-2, a method for testing a tire (14) (ABSTRACT, examiner notes Inoue’s tire testing device measures loss of power), the method comprising: rotating and/or driving the tire (14) (50) and/or a rolling device (4) (2, 3, 4) by a driving assembly (2) (8, 9, 10, 18, 19, 20) according to a configurable driving cycle (¶ 0032-T) (¶ 0026, examiner notes Inoue’s tire tachometer detects the angular rotational speed of the tire) and of the rolling device (ωD) (¶ 0024, examiner notes Inoue’s roller tachometer detects the angular rotational speed of the roller), and calculating for each of the plurality of test runs (see previous comment) a current power loss (¶ 0035) of the tire (50) based on the drum drive torque, the tire drive torque, the angular velocity of the tire (ωT) and the angular velocity of the drum (ωD) (¶ 0012, claim 2) of the corresponding test run (see previous comment).
Inoue fails to explicitly disclose the schedule of vehicle speed is divided into equal time intervals. Giadoumis teaches, in figure 4.4, a time dependent velocity profile is divided into a plurality of equal time intervals (examiner notes Giadoumis’ Urban, Rural and Motorway modes of the FIGE driving cycle each take 600s to complete).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Giadoumis’s scheme of running the European FIGE driving cycle into Inoue tire testing device. Doing so would increase credibility of tire testing by utilizing an accepted driving cycle standard to define the speed profile.
Claims 14 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 20110138899; “Inoue”), in view of Giadoumis (Driving and Engine Cycles, 2017, p201; "Giadoumis"), in further in view of Jenniges (US 20090301183; “Jenniges”).

Regarding claim 14, Inoue and Giadoumis disclose, in Inoue’s figures 1-2, a rolling device (4) (Inoue (2, 3, 4)), a tire mounting device (3) (Inoue (13, 14)), and a driving assembly (2) (Inoue (8, 9, 10, 18, 19, 20)), the driving assembly (2) (Inoue (8, 9, 10, 18, 19, 20)) is operable to rotate the rolling device (4) (Inoue (2, 3, 4)) and/or the tire mounting device (3) (Inoue (13, 14)) according to a configurable driving cycle (Inoue, ¶ 0032-0035), whereby the rolling device (4) (Inoue (2, 3, 4)) has a drum (5) (Inoue (2)) with an outer peripheral surface (7) (Inoue, not enumerated, see figure 1), the tire (14) (Inoue (50)) is rotatably mountable on the tire mounting device (3) (Inoue (13, 14)), the tire mounting device (3) (Inoue (13, 14)) is arranged such that the tire (14) (Inoue (50)) engages with the outer peripheral surface (7) (Inoue, not enumerated, see figure 1) of the drum (5) (Inoue (2)), with a first torque measuring assembly (12) (Inoue (5)), a second torque measuring assembly (18) (Inoue (15)), and an angular velocity measuring assembly (12) (Inoue (6, 16)), the first torque measuring assembly (12) (Inoue (5)) is operable to measure a drum drive torque (see Inoue’s claim 1) of the drum (5) (Inoue (2)) and the second torque measuring assembly (18) (Inoue (15)) is operable to measure a tire drive torque (see Inoue’s claim 1) of the tire (14)( Inoue (50)), whereby the angular velocity measuring assembly (12) (Inoue (6, 16)) is operable to measure and/or calculate the angular velocity of the tire (ωT) (¶ 0026, examiner notes Inoue’s tire tachometer detects the angular rotational speed of the tire) and the angular velocity of the drum (ωD) (¶ 0024, examiner notes Inoue’s roller tachometer detects the angular rotational speed of the roller), with a calculation unit (20) (Inoue, T) and the angular velocity of the drum (ωD) (Inoue, ¶ 0012, claim 2).
Inoue and Giadoumis, as combined in claims 13, fail to disclose the tire and/or the roller is adjustable to change a slip angle and/or a camber angle of the tire.
Jenniges teaches, in figure 1, at least one of the tire (40, 42) and the rolling device (22) is adjustable to change at least one of a slip angle and a chamber angle (¶ 0029, Jenniges’ roadway assembly pivots to provide slip and camber angle rotation) of the tire (40, 42) relative to the outer peripheral surface of the belt (24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jenniges scheme of varying slip and camber angles of a tire into Inoue and Giadoumis’s tire testing device to provide a means for determining rolling loss for complex forces not easily approximated. Doing so would increase the functionality of the system.

Regarding claim 15, Inoue, Giadoumis and Jenniges disclose, a computer program (see figure 2, the examiner asserts Inoue’s control part necessarily comprises a computer running a software program) with program means executable on a computer (not enumerated, see figure 2) and/or the tire testing machine (1), whereby the computer program (see prior comment) is operable to perform the method according to claim 13.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2021. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect. Please see the notice published in the Federal Register at 78 Fed. Reg. 29117 for a complete description of how to request consideration under AFCP 2.0.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.






/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856